     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 1 of 19 Page ID #:214
                                                                               FILED
                                                                     CLERK, U.S. DISTRICT COURT



                                                                        08/05/2021
 1   TRACY L. WILKISON
     Acting United States Attorney                                 CENTRAL DISTRICT OF CALIFORNIA

 2   SCOTT M. GARRINGER                                                       JBB
                                                                     BY: ___________________ DEPUTY


     Assistant United States Attorney
 3   Chief, Criminal Division
     SHAWN T. ANDREWS (Cal. Bar No. 319565)
 4   Assistant United States Attorney
     Violent and Organized Crime Section
 5        1300 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6104
 7        Facsimile: (213) 894-3713
          E-mail:    shawn.andrews@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 20-289(A)-MWF

13              Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                              MICAH TILLMON
14                    v.

15   MICAH TILLMON,

16              Defendant.

17

18         1.   This constitutes the plea agreement between MICAH TILLMON
19   (“defendant”) and the United States Attorney’s Office for the Central
20   District of California (the “USAO”) in the above-captioned case.
21   This agreement is limited to the USAO and cannot bind any other
22   federal, state, local, or foreign prosecuting, enforcement,
23   administrative, or regulatory authorities.
24                              DEFENDANT’S OBLIGATIONS
25         2.   Defendant agrees to:
26              a.    Give up the right to indictment by a grand jury and,
27   at the earliest opportunity requested by the USAO and provided by the
28   Court, appear and plead guilty to a one-count information in the form
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 2 of 19 Page ID #:215



 1   attached to this agreement as Exhibit A or a substantially similar

 2   form, which charges defendant with Possession of an Unregistered

 3   Destructive Device, to wit: an Incendiary Device, in violation of 28

 4   U.S.C. § 5861(d).

 5              b.    Not contest facts agreed to in this agreement.

 6              c.    Abide by all agreements regarding sentencing contained

 7   in this agreement.

 8              d.    Appear for all court appearances, surrender as ordered

 9   for service of sentence, obey all conditions of any bond, and obey

10   any other ongoing court order in this matter.

11              e.    Not commit any crime; however, offenses that would be

12   excluded for sentencing purposes under United States Sentencing

13   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

14   within the scope of this agreement.

15              f.    Be truthful at all times with the United States

16   Probation and Pretrial Services Office and the Court.

17              g.    Pay the applicable special assessment at or before the

18   time of sentencing unless defendant has demonstrated a lack of

19   ability to pay such assessments.

20                              THE USAO’S OBLIGATIONS

21         3.   The USAO agrees to:
22              a.    Not contest facts agreed to in this agreement.
23              b.    Abide by all agreements regarding sentencing contained
24   in this agreement.
25              c.    At the time of sentencing, move to dismiss the
26   underlying indictment as against defendant.         Defendant agrees,
27   however, that at the time of sentencing the Court may consider any
28   dismissed charge in determining the applicable Sentencing Guidelines
                                           2
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 3 of 19 Page ID #:216



 1   range, the propriety and extent of any departure from that range, and

 2   the sentence to be imposed.

 3              d.    At the time of sentencing, provided that defendant

 4   demonstrates an acceptance of responsibility for the offense up to

 5   and including the time of sentencing, recommend a two-level reduction

 6   in the applicable Sentencing Guidelines offense level, pursuant to

 7   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

 8   additional one-level reduction if available under that section.

 9                               NATURE OF THE OFFENSE

10         4.   Defendant understands that for defendant to be guilty of
11   the crime charged in Count One of the attached Information, that is,
12   Possession of an Unregistered Destructive Device, in violation of 28
13   U.S.C. § 5861(d), the following must be true: 1) defendant possessed
14   a destructive device; 2) defendant was aware that the destructive
15   device was a destructive device; and 3) defendant had not registered
16   the destructive device with the National Firearms Registration and
17   Transfer Record.
18                             PENALTIES AND RESTITUTION
19         5.   Defendant understands that the statutory maximum sentence
20   that the Court can impose for a violation of 28 U.S.C. § 5861(d), is:
21   10 years’ imprisonment; a three-year period of supervised release; a
22   fine of $250,000, whichever is greatest; and a mandatory special
23   assessment of $100.
24         6.   Defendant understands that defendant will be required to
25   pay full restitution to the victims of the offense to which defendant
26   is pleading guilty.     Defendant agrees that, in return for the USAO’s
27   compliance with its obligations under this agreement, the Court may
28   order restitution to persons other than the victims of the offense to
                                           3
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 4 of 19 Page ID #:217



 1   which defendant is pleading guilty and in amounts greater than those

 2   alleged in the count to which defendant is pleading guilty.            In

 3   particular, defendant agrees that the Court may order restitution to

 4   any victim of any of the following for any losses suffered by that

 5   victim as a result: (a) any relevant conduct, as defined in U.S.S.G.

 6   § 1B1.3, in connection with the offenses to which defendant is

 7   pleading guilty and (b) any count dismissed pursuant to this

 8   agreement as well as all relevant conduct, as defined in U.S.S.G.

 9   § 1B1.3, in connection with that count.        The parties currently

10   believe that the applicable amount of restitution is approximately

11   $500,000, but recognize and agree that this amount could change based

12   on facts that come to the attention of the parties prior to

13   sentencing.

14         7.   Defendant understands that supervised release is a period

15   of time following imprisonment during which defendant will be subject

16   to various restrictions and requirements.         Defendant understands that

17   if defendant violates one or more of the conditions of any supervised

18   release imposed, defendant may be returned to prison for all or part

19   of the term of supervised release authorized by statute for the

20   offense that resulted in the term of supervised release, which could

21   result in defendant serving a total term of imprisonment greater than

22   the statutory maximum stated above.

23         8.   Defendant understands that, by pleading guilty, defendant

24   may be giving up valuable government benefits and valuable civic

25   rights, such as the right to vote, the right to possess a firearm,

26   the right to hold office, and the right to serve on a jury. Defendant

27   understands that he is pleading guilty to a felony and that it is a

28   federal crime for a convicted felon to possess a firearm or
                                           4
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 5 of 19 Page ID #:218



 1   ammunition.    Defendant understands that the conviction in this case

 2   may also subject defendant to various other collateral consequences,

 3   including but not limited to revocation of probation, parole, or

 4   supervised release in another case and suspension or revocation of a

 5   professional license.     Defendant understands that unanticipated

 6   collateral consequences will not serve as grounds to withdraw

 7   defendant’s guilty plea.

 8         9.     Defendant and his counsel have discussed the fact that, and

 9   defendant understands that, if defendant is not a United States

10   citizen, the conviction in this case makes it practically inevitable

11   and a virtual certainty that defendant will be removed or deported

12   from the United States.      Defendant may also be denied United States

13   citizenship and admission to the United States in the future.

14   Defendant understands that while there may be arguments that

15   defendant can raise in immigration proceedings to avoid or delay

16   removal, removal is presumptively mandatory and a virtual certainty

17   in this case.    Defendant further understands that removal and

18   immigration consequences are the subject of a separate proceeding and

19   that no one, including his attorney or the Court, can predict to an

20   absolute certainty the effect of his conviction on his immigration

21   status.     Defendant nevertheless affirms that he wants to plead guilty

22   regardless of any immigration consequences that his plea may entail,

23   even if the consequence is automatic removal from the United States.

24                                    FACTUAL BASIS

25         10.    Defendant admits that defendant is, in fact, guilty of the
26   offense to which defendant is agreeing to plead guilty.           Defendant
27   and the USAO agree to the statement of facts provided below and agree
28   that this statement of facts is sufficient to support a plea of
                                           5
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 6 of 19 Page ID #:219



 1   guilty to the charge described in this agreement and to establish the

 2   Sentencing Guidelines factors set forth below but is not meant to be

 3   a complete recitation of all facts relevant to the underlying

 4   criminal conduct or all facts known to either party that relate to

 5   that conduct.

 6         11.   On June 4, 2020, defendant entered the Sake House by Hikari

 7   restaurant located at 401 Santa Monica Boulevard in Santa Monica,

 8   California, within the Central District of California, without

 9   authorization while the business was closed due to the civil unrest

10   taking place within the city at that time.          While inside the

11   restaurant, defendant possessed and used an incendiary device to

12   ignite a fire that grew quickly and enveloped the entire restaurant

13   space and spread to other areas of the building that housed the

14   restaurant.    The Santa Monica Fire Department (“SMFD”) responded to

15   the fire and extinguished the flames using several fire trucks and

16   numerous fire-fighting personnel.         Due to safety concerns that

17   accompanied the civil unrest taking place in the city at that time,

18   however, SMFD abandoned the scene prematurely.          As a result, SMFD

19   needed to return to the scene several times throughout the night to

20   extinguish additional flare-ups.          When defendant possessed and used

21   the incendiary device that started the fire, he: 1) knew that it was,

22   in fact, an incendiary device; and 2) had not registered the

23   incendiary device with the National Firearms Registration and

24   Transfer Record.

25                                 SENTENCING FACTORS

26         12.   Defendant understands that in determining defendant’s
27   sentence the Court is required to calculate the applicable Sentencing
28   Guidelines range and to consider that range, possible departures
                                           6
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 7 of 19 Page ID #:220



 1   under the Sentencing Guidelines, and the other sentencing factors set

 2   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

 3   Sentencing Guidelines are advisory only, that defendant cannot have

 4   any expectation of receiving a sentence within the calculated

 5   Sentencing Guidelines range, and that after considering the

 6   Sentencing Guidelines and the other § 3553(a) factors, the Court will

 7   be free to exercise its discretion to impose any sentence it finds

 8   appropriate up to the maximum set by statute for the crime of

 9   conviction.

10         13.   Defendant and the USAO agree to the following applicable

11   Sentencing Guidelines factors:

12      Base Offense Level:                    18       U.S.S.G. § 2K2.1(a)(5)

13      Specific Offense
        Characteristics:
14

15      Destructive Device                     +2    U.S.S.G. § 2K2.1(b)(3)(B)

16      Possession in Connection With          +4    U.S.S.G. § 2K2.1(b)(6)(B)
        Felony Offense
17

18   Defendant and the USAO reserve the right to argue that additional
19   specific offense characteristics, adjustments, and departures under
20   the Sentencing Guidelines are appropriate.
21         14.   Defendant and the USAO reserve the right to argue for a
22   sentence outside the sentencing range established by the Sentencing
23   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),
24   (a)(2), (a)(3), (a)(6), and (a)(7).
25                         WAIVER OF CONSTITUTIONAL RIGHTS
26         15.   Defendant understands that by pleading guilty, defendant
27   gives up the following rights:
28               a.   The right to persist in a plea of not guilty.
                                           7
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 8 of 19 Page ID #:221



 1               b.   The right to a speedy and public trial by jury.

 2               c.   The right to be represented by counsel –- and if

 3   necessary have the Court appoint counsel -- at trial.           Defendant

 4   understands, however, that, defendant retains the right to be

 5   represented by counsel –- and if necessary have the Court appoint

 6   counsel –- at every other stage of the proceeding.

 7               d.   The right to be presumed innocent and to have the

 8   burden of proof placed on the government to prove defendant guilty

 9   beyond a reasonable doubt.

10               e.   The right to confront and cross-examine witnesses

11   against defendant.

12               f.   The right to testify and to present evidence in

13   opposition to the charges, including the right to compel the

14   attendance of witnesses to testify.

15               g.   The right not to be compelled to testify, and, if

16   defendant chose not to testify or present evidence, to have that

17   choice not be used against defendant.

18               h.   Any and all rights to pursue any affirmative defenses,

19   Fourth Amendment or Fifth Amendment claims, and other pretrial

20   motions that have been filed or could be filed.

21                          WAIVER OF APPEAL OF CONVICTION

22         16.   Defendant understands that, with the exception of an appeal
23   based on a claim that defendant’s guilty plea was involuntary, by
24   pleading guilty defendant is waiving and giving up any right to
25   appeal defendant’s conviction on the offense to which defendant is
26   pleading guilty.     Defendant understands that this waiver includes,
27   but is not limited to, arguments that the statute to which defendant
28   is pleading guilty is unconstitutional, and any and all claims that
                                           8
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 9 of 19 Page ID #:222



 1   the statement of facts provided herein is insufficient to support

 2   defendant’s plea of guilty.

 3                     WAIVER OF APPEAL AND COLLATERAL ATTACK

 4         17.   Defendant agrees that, provided the Court imposes a total

 5   term of imprisonment on all counts of conviction of no more than 60

 6   months, defendant gives up the right to appeal all of the following:

 7   (a) the procedures and calculations used to determine and impose any

 8   portion of the sentence; (b) the term of imprisonment imposed by the

 9   Court; (c) the fine imposed by the Court, provided it is within the

10   statutory maximum; (d) to the extent permitted by law, the

11   constitutionality or legality of defendant’s sentence, provided it is

12   within the statutory maximum; (e) the amount and terms of any

13   restitution order; (f) the term of probation or supervised release

14   imposed by the Court, provided it is within the statutory maximum;

15   and (g) any of the following conditions of probation or supervised

16   release imposed by the Court: the conditions set forth in Amended

17   General Order 20-04 of this Court; the drug testing conditions

18   mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and

19   drug use conditions authorized by 18 U.S.C. § 3563(b)(7).

20         18.   Defendant also gives up any right to bring a post-

21   conviction collateral attack on the conviction or sentence, including

22   any order of restitution, except a post-conviction collateral attack

23   based on a claim of ineffective assistance of counsel, a claim of

24   newly discovered evidence, or an explicitly retroactive change in the

25   applicable Sentencing Guidelines, sentencing statutes, or statutes of

26   conviction.    Defendant understands that this waiver includes, but is

27   not limited to, arguments that the statute to which defendant is

28   pleading guilty is unconstitutional, and any and all claims that the
                                           9
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 10 of 19 Page ID #:223



 1   statement of facts provided herein is insufficient to support

 2   defendant’s plea of guilty.

 3         19.    This agreement does not affect in any way the right of the

 4   USAO to appeal the sentence imposed by the Court.

 5                       RESULT OF WITHDRAWAL OF GUILTY PLEA

 6         20.    Defendant agrees that if, after entering a guilty plea
 7   pursuant to this agreement, defendant seeks to withdraw and succeeds
 8   in withdrawing defendant’s guilty plea on any basis other than a
 9   claim and finding that entry into this plea agreement was
10   involuntary, then (a) the USAO will be relieved of all of its
11   obligations under this agreement; and (b) should the USAO choose to
12   pursue any charge that was either dismissed or not filed as a result
13   of this agreement, then (i) any applicable statute of limitations
14   will be tolled between the date of defendant’s signing of this
15   agreement and the filing commencing any such action; and
16   (ii) defendant waives and gives up all defenses based on the statute
17   of limitations, any claim of pre-indictment delay, or any speedy
18   trial claim with respect to any such action, except to the extent
19   that such defenses existed as of the date of defendant’s signing this
20   agreement.
21                    RESULT OF VACATUR, REVERSAL OR SET-ASIDE
22         21.    Defendant agrees that if the count of conviction is
23   vacated, reversed, or set aside, both the USAO and defendant will be
24   released from all their obligations under this agreement.
25                            EFFECTIVE DATE OF AGREEMENT
26         22.    This agreement is effective upon signature and execution of
27   all required certifications by defendant, defendant’s counsel, and an
28   Assistant United States Attorney.
                                           10
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 11 of 19 Page ID #:224



 1                                 BREACH OF AGREEMENT

 2           23.   Defendant agrees that if defendant, at any time after the

 3   signature of this agreement and execution of all required

 4   certifications by defendant, defendant’s counsel, and an Assistant

 5   United States Attorney, knowingly violates or fails to perform any of

 6   defendant’s obligations under this agreement (“a breach”), the USAO

 7   may declare this agreement breached.        All of defendant’s obligations

 8   are material, a single breach of this agreement is sufficient for the

 9   USAO to declare a breach, and defendant shall not be deemed to have

10   cured a breach without the express agreement of the USAO in writing.

11   If the USAO declares this agreement breached, and the Court finds

12   such a breach to have occurred, then: (a) if defendant has previously

13   entered a guilty plea pursuant to this agreement, defendant will not

14   be able to withdraw the guilty plea, and (b) the USAO will be

15   relieved of all its obligations under this agreement.

16           24.   Following the Court’s finding of a knowing breach of this

17   agreement by defendant, should the USAO choose to pursue any charge

18   that was either dismissed or not filed as a result of this agreement,

19   then:

20                 a.   Defendant agrees that any applicable statute of

21   limitations is tolled between the date of defendant’s signing of this

22   agreement and the filing commencing any such action.

23                 b.   Defendant waives and gives up all defenses based on

24   the statute of limitations, any claim of pre-indictment delay, or any

25   speedy trial claim with respect to any such action, except to the

26   extent that such defenses existed as of the date of defendant’s

27   signing this agreement.

28
                                           11
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 12 of 19 Page ID #:225



 1               c.    Defendant agrees that: (i) any statements made by

 2   defendant, under oath, at the guilty plea hearing (if such a hearing

 3   occurred prior to the breach); (ii) the agreed to factual basis

 4   statement in this agreement; and (iii) any evidence derived from such

 5   statements, shall be admissible against defendant in any such action

 6   against defendant, and defendant waives and gives up any claim under

 7   the United States Constitution, any statute, Rule 410 of the Federal

 8   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

 9   Procedure, or any other federal rule, that the statements or any

10   evidence derived from the statements should be suppressed or are

11   inadmissible.

12            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

13                                 OFFICE NOT PARTIES
14         25.   Defendant understands that the Court and the United States
15   Probation and Pretrial Services Office are not parties to this
16   agreement and need not accept any of the USAO’s sentencing
17   recommendations or the parties’ agreements to facts or sentencing
18   factors.
19         26.   Defendant understands that both defendant and the USAO are
20   free to: (a) supplement the facts by supplying relevant information
21   to the United States Probation and Pretrial Services Office and the
22   Court, (b) correct any and all factual misstatements relating to the
23   Court’s Sentencing Guidelines calculations and determination of
24   sentence, and (c) argue on appeal and collateral review that the
25   Court’s Sentencing Guidelines calculations and the sentence it
26   chooses to impose are not error, although each party agrees to
27   maintain its view that the calculations in paragraph 13 are
28   consistent with the facts of this case.         While this paragraph permits
                                           12
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 13 of 19 Page ID #:226



 1   both the USAO and defendant to submit full and complete factual

 2   information to the United States Probation and Pretrial Services

 3   Office and the Court, even if that factual information may be viewed

 4   as inconsistent with the facts agreed to in this agreement, this

 5   paragraph does not affect defendant’s and the USAO’s obligations not

 6   to contest the facts agreed to in this agreement.

 7         27.   Defendant understands that even if the Court ignores any

 8   sentencing recommendation, finds facts or reaches conclusions

 9   different from those agreed to, and/or imposes any sentence up to the

10   maximum established by statute, defendant cannot, for that reason,

11   withdraw defendant’s guilty plea, and defendant will remain bound to

12   fulfill all defendant’s obligations under this agreement.            Defendant

13   understands that no one –- not the prosecutor, defendant’s attorney,

14   or the Court –- can make a binding prediction or promise regarding

15   the sentence defendant will receive, except that it will be within

16   the statutory maximum.

17                              NO ADDITIONAL AGREEMENTS

18         28.   Defendant understands that, except as set forth herein,
19   there are no promises, understandings, or agreements between the USAO
20   and defendant or defendant’s attorney, and that no additional
21   promise, understanding, or agreement may be entered into unless in a
22   writing signed by all parties or on the record in court.
23   //
24   //
25   //
26

27

28
                                           13
Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 14 of 19 Page ID #:227




                                                       8/5/21




                                                    June 17, 2021
Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 15 of 19 Page ID #:228
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 16 of 19 Page ID #:229



 1                      CERTIFICATION OF DEFENDANT’S ATTORNEY

 2         I am MICAH TILLMON’s attorney.       I have carefully and thoroughly

 3   discussed every part of this agreement with my client.            Further, I

 4   have fully advised my client of his rights, of possible pretrial

 5   motions that might be filed, of possible defenses that might be

 6   asserted either prior to or at trial, of the sentencing factors set

 7   forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines

 8   provisions, and of the consequences of entering into this agreement.

 9   To my knowledge: no promises, inducements, or representations of any

10   kind have been made to my client other than those contained in this

11   agreement; no one has threatened or forced my client in any way to

12   enter into this agreement; my client’s decision to enter into this

13   agreement is an informed and voluntary one; and the factual basis set

14   forth in this agreement is sufficient to support my client’s entry of

15   a guilty plea pursuant to this agreement.

16
                                                       June 17, 2021
17   CAREL
        EL ALE
       RE  ALLE                                        Date
     Deputy Federal Public Defender
18   Attorney for Defendant MICAH
     TILLMON
19

20

21

22

23

24

25

26

27

28

                                           16
Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 17 of 19 Page ID #:230




                       EXHIBIT A
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 18 of 19 Page ID #:231



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                CR No. 20-00289(A)-MWF

11              Plaintiff,                    I N F O R M A T I O N

12              v.                            [26 U.S.C. § 5861(d): Possession
                                              of an Unregistered Destructive
13   MICAH TILLMON,                           Device]
14              Defendant.

15

16         The Acting United States Attorney charges:
17                               [26 U.S.C. § 5861(d)]
18         On or about June 4, 2020, in Los Angeles County, within the
19   Central District of California, defendant MICAH TILLMON knowingly
20   possessed a destructive device, to wit: an incendiary device, that
21   defendant knew to be a destructive device, as defined in Title 26,
22   //
23   //
24   //
25

26

27

28
     Case 2:20-cr-00289-MWF Document 53 Filed 08/05/21 Page 19 of 19 Page ID #:232



 1   United States Code, Sections 5845(a) (8) and (f), and which had not

 2   been registered to defendant in the National Firearms Registration

 3   and Transfer Record as required by Chapter 53, Title 26, United

 4   States Code.

 5

 6                                               TRACY L. WILKISON
                                                 Acting United States Attorney
 7

 8

 9                                               BRANDON D. FOX
                                                 Assistant United States Attorney
10                                               Chief, Criminal Division
11                                               JOANNA CURTIS
                                                 Assistant United States Attorney
12                                               Chief, Violent and Organized
                                                 Crime Section
13
                                                 JEFFREY M. CHEMERINSKY
14                                               Assistant United States Attorney
                                                 Deputy Chief, Violent and
15                                               Organized Crime Section
16                                               SHAWN T. ANDREWS
                                                 Assistant United States Attorney
17                                               Violent and Organized Crime
                                                 Section
18

19

20

21

22

23

24

25

26

27

28
                                             2
